Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 5/24/2021 with a priority date of 08/03/2012.
Claims 8-14 are currently pending and have been examined. Claims 1-7 and 15-20 are cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Claims 8-14 do fall within at least one of the four categories of patent eligible subject matter. Claims 8-14 are directed to a method/process that recites a series of steps. Thus, each of claims 8-14 are directed to a statutory category of invention under Step 1 (for more information see: https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility). However, even if the claims are directed to a statutory category, they must still avoid the judicial exceptions to be eligible. Accordingly, the claims will be further analyzed further in view of the 2019 PEG.
The Step 2A
Prong 1: The claimed invention includes abstract concepts that provides a parent virtual coupon, a first sequence of virtual coupons and a second sequence of virtual coupons where both sequences are associated with a single parent coupon and the user selects between the sequences. Using the language of independent claims to illustrate, the limitations offer a virtual coupon repositories associating customers of a retail enterprise with purchase histories and coupons such that the coupons are redeemable against matching items purchased from the retailer. The steps select coupon sequences based on the purchase history, activate coupons for redemption, display for selection a parent coupon and each of a first and second sequence of coupons. A selection is received, the sequence that is not selected is removed the customer’s repository and the sequence that is selected is activated for redemption. Thereafter coupons in the selected sequence are activated after redemption of a preceding virtual coupon in the sequence. Dependent claims select sequences based on information about the customer, display the active and redeemable coupon in the sequence, display inactive and not redeemable coupons, and delete coupons in the sequence.
These concepts fall under Certain Methods of Organizing Human Activity and depending on the event the estimate include fundaments economic principles or practices, commercial or legal interactions or managing personal behavior or relationships or interaction between people. Such concepts have been considered ineligible by the Courts. See 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and MPEP 2106.04(a)(2).
Under Prong 1, The Patent Trial and Appeal Board analyzed similar claims and reach the following conclusion. “These limitations, under their broadest reasonable interpretation, recite a commercial interaction of providing virtual coupons to a customer for redemption at a retail enterprise—which is a certain method of organizing human activity under the Guidance. Guidance at 52 (identifying certain methods of organizing human activity as including “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations”)). These limitations, although detailed and specific in scope, each encompass operations which carry out commercial interaction— namely, a process of providing virtual coupons to customers for redemption.” Page 8 of Patent Board Decision for parent application 13/957,630 date 9/25/2019.
Prong 2: An "additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception. Integration requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The "methods of organizing human activity" judicial exception is not integrated into a practical application. 
In view of the claims and specification, there is some use of a computer, processor, and network. The computerized elements recited in the claims and described in the specification are at a high level of generality which at best amounts to mere instructions to implement an abstract idea on a generic computer, or merely using a generic computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Clearly, the recitation of a database associated with retail enterprises, having repositories that store associates between coupons, customers and products, that is communicatively coupled to a server and a plurality of point of sale systems is intended to be implemented using known, existing, and generic hardware. The combination of additional elements simply limits the use of 
Under Prong 2, The Patent Trial and Appeal Board analyzed similar claims and reach the following conclusion. “Appellant’s claim 1 recites various computer hardware and software limitations. These include (1) “a database,” (2) “a plurality of virtual coupon repositories,” and (3) “a plurality of point-of-sale systems,” (4) “a server,” (5) and “a virtual coupon module.” We do not find these computer-hardware and software limitations sufficient to integrate the judicial exception into a practical application. These computer components are included in the claim as “tool[s] to perform an abstract idea.” MPEP § 2106.05(f). As such, we do not find the computer hardware limitations are sufficient to integrate the judicial exception into a practical application.” Page 8 of Patent Board Decision for parent application 13/957,630 date 9/25/2019. 
Under Step 2B: The claims do not include any additional elements that are sufficient to amount to significantly more than the abstract idea judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computers being used as a tool to execute an abstract idea and, therefore, does not amount to 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). "That a computer receives and sends the information over a network with no further specification -- is not even arguably inventive. The computers in Alice were receiving and sending information over networks connecting the intermediary to the other institutions involved, and the Court found the claimed role of the computers insufficient." See Buysafe, Inc. v. Google, Inc., 765 F.3D 1350 (2014). See also MPEP 2106.04(a)(2). 
Under Step 2B, The Patent Trial and Appeal Board analyzed similar claims and reach the following conclusion. “As we noted above, the additional limitations in the claims—those that do not recite an abstract idea—are the computer hardware and software limitations. In the Background, Appellant’s Specification acknowledges that a “retail outlet may include any number of point-of-sale systems via which customers purchase items.” Spec. 12. The Background section further acknowledges that “[rjetailers may further offer virtual coupons to customers, and such virtual coupons may be stored in a database and accessed by customers via a virtual customer coupon service to automatically redeem the virtual coupons.” Id. 13. Thus, the Specification provides evidence that these computer hardware and software limitations were well understood, routine, and conventional.” Page 8 of Patent Board Decision for parent application 13/957,630 date 9/25/2019. See also, “We also do not find persuasive Appellant’s argument that the “automatic redemption” features in the claims take the claims out of the abstract realm. To the contrary, Appellant’s Specification acknowledges that automatic redemption of virtual coupons was conventional (see Spec. 3). Moreover, similar to the claims found impermissibly abstract in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016), Appellant’s claims “do not claim a particular way of programming or designing the software” to perform automatic redemption, “but instead merely claim the resulting systems.” Id. at 1241.” Page 13 of Patent Board Decision for parent application 13/957,630 date 9/25/2019.
Further, even if “the techniques claimed are ‘ground-breaking, innovative, or even brilliant,’ . . . that is not enough for eligibility.” See, e.g., SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013)); see also id. (concluding that it is not “enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art”). 

Reason for Overcoming the Art of Record
The art of recorded discloses: (1) Databases that store virtual coupons that are redeemable against matching purchases by customers, (2) storing information about items previously purchased by customers, (3) plurality of point-of-sale systems, (4) computing systems 
The concept that overcomes the art of record is a parent virtual coupon, a first sequence of virtual coupons and a second sequence of virtual coupons where both sequences are associated with a single parent coupon and the user selects between the sequences, such that “the coupons displayed to the user for selection is a parent virtual coupon and at least one of the virtual coupons in each of the first and second sequences of virtual coupons in the one of the plurality of virtual coupon repositories”. Which additionally causes the other sequence (not selected) to be removed from repository associated with the customer.   

Prior Art
The prosecution history of application number 13/957,630 includes Non-Final office action dated 12/30/2016 that applies a combination of Ziegler, Hsu  and Debow to the applicant's inventive concept. 
Ziegler EP0971302: Ziegler discloses progressive coupon schemes, which is interpreted as a sequence of coupons. A retailer can define any number of schemes, and Zeigler at [0032] discloses that the progressive coupon deal contains information that provides the holder of the coupon with knowledge about the value of the future coupons in the progressive scheme to entice the customer to use the coupons. The first coupon in the scheme can be considered a parent coupon, which means there is a first sequence of child coupons, but Zeigler does not discloses a second sequence of coupons that is also in each of the first and second sequences of virtual coupons in the one of the plurality of virtual coupon repositories. 
HSU 2011/0029368: Discloses creating, selecting and redeeming electronic coupons. Hsu provides a detailed and comprehensive description of electronic coupons in the context of retailers, website and point-of-sales. Hsu discloses performing these tasks for coupons, but not that a user selects between two different sequences that are both associated with the same parent. 
Debow 2010/0049589: Debow discloses offers associated with transactional cards where offers that are not selected by the user are removed.
Brice  2004/0078213: Brice discloses an example of bundle packages of individual items where a user is offered a choice between different price points for packages of items, such as flights, car rentals and hotels. See Figures 4-8. This teaching is the closest reference to allowing a customer to select between a first and second sequence of coupons. 
Barnet 2014/0244383: Barnett stems from a series of patent applications dating back to 1/5/2001. The concept in Barnet is a webpage were a user can select between packages of coupons for downloading and redeeming. Barnet at [0084] discloses a user known to own a dog will receive a certain package comprising dog food coupons and that users who select, print and redeem dog food coupons of Brand X will get coupons issued by Brand Y, or will get only low value coupons since they are already dog food coupon.  However, the coupons in the example packages are not described as sequential or progressive.
Blosser  2012/0226542: Blosser discloses an interface where a customer can choose between different coupon packs, which are contained in coupon books. However, the packs are not describes as sequential or progressive.
Boyd  2013/0304526: Boyd applies a similar concept of bundling travel related offers.  Figure 8 illustrates the concept of a user selecting a flight (i.e. parent offer) then being provided discounts on additional travel related service. 
Deshpande 2015/0120421: Deshpande disclose a user selecting between any number of mutually exclusive coupons. See Figure 2-4.
Main  2008/0077488: Main discloses a user selectively building a multiple offer coupon having a single barcode associated with several coupon offers for different products.
Off 4,910,672: Off discloses providing another coupon deal that is linked to a redeemed coupon deal.
Kurata 2012/0101889: Kurata discloses adapting series coupons to a customer purchase cycle. 


Response to Arguments
The applicant’s arguments filed on 5/24/2021 are not persuasive.
Regarding the rejection under 35 USC 101: Examiner disagrees with applicant’s assertion that virtual coupons and/or any other form of advertising are not typically tied to specific customers, and Examiner respectfully asserts that this feature does not define non-routine, unconventional activity that goes beyond generally linking the use of the judicial exception to a particular technical environment. One has to look no further than the Courts reasoning in Affinity Labs v. Amazon (Affinity Labs). 
In Affinity Labs it was held that using information known about a user to target communications, such as providing an advertisement to a user based on known demographics of a user, was an abstract idea. The current claims use purchase history in order to provide customers a choice between sets of targeted coupons. Affinity Labs explained the concept of delivering user-selected media content to portable devices is an abstract idea, and that “customizing information based on . . . information known about the user” is an abstract idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015). The court in the Intellectual Ventures I case explained that tailoring of content based on information about the user—such as where the user lives or what time of day the user views the content—is an abstract idea that is as old as providing different newspaper inserts for different neighborhoods.
Examiner respectfully asserts that the concept of using a customer’s purchase history in order to provide customers a choice between unique sets of targeted coupons is an abstract idea. The analysis under the Practical Application Test (Step 2A Prong 2) considers the additional elements, which are limitations other than those that describe the abstract idea, then considers the ordered combination of additional elements along with the abstract concept set forth in Step 2A Prong 1 to determine whether the claims are applying or using the judicial exception in some 
The technical environment being claimed is a processor, a remote device and point-of-sale systems. Examiner respectfully asserts that these elements at best amount to a computer coordinating commercial transactions between remote devices and point of sale systems. The claims link the processor to that abstract concepts by using the processor for selecting, storing, activating, causing a display monitor of a remote device to display, receiving from the remote device, removing, activating and sequentially activating at point-of-sale systems. Examiner respectfully asserts that the claims are employing generic computer functions to execute an abstract idea that uses a customer’s purchase history in order to provide the customer a choice between unique sets of targeted coupons, even when limiting the use of the idea to one particular environment, this does not amount to a practical application or add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688